Citation Nr: 0024767	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-27 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a right subcortical stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1946 to September 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of July 1997 by the Jackson, Mississippi, 
Regional Office (RO).

In May 1999, the Board requested the opinion of an 
Independent Medical Expert (IME). See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (1999). The opinion was 
received in December 1999; the veteran's representative was 
afforded an opportunity to respond and filed a response dated 
January 3, 2000.


FINDINGS OF FACT

1.  The veteran underwent a D/C cardioversion at the VA 
Medical Center Jackson, Mississippi (VAMC) on September 16, 
1996.

2.  The veteran experienced a right subcortical stroke on 
September 22, 1996 while hospitalized at the VAMC.  

3.  The treatment rendered at the VAMC in September 1996 
resulted in additional disability diagnosed right subcortical 
stroke.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the residuals of a right 
subcortical stroke are met.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.358(a), 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained, which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he incurred an additional 
disability, namely subcortical stroke with left hemiparesis 
secondary to Procainamide, as a result of VA treatment.  He 
specifically contends that the additional disability is a 
result of treatment provided by the VA Medical Center (VAMC) 
located in Jackson, Mississippi in 1996.

The applicable statute provides that, where a veteran 
sustains a disease or injury, or an aggravation of an 
existing disease or injury, as the result of VA training, 
hospitalization, medical, or surgical treatment or a course 
of vocational rehabilitation, or as a result of having 
submitted to an examination, not the result of such veteran's 
own willful misconduct, and such disease, injury or 
aggravation results in additional disability or the death of 
such veteran, disability or death compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (a) (1999).

In determining that additional disability exists, the 
following considerations will govern:

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.

(i)  As applied to examinations, the 
physical condition prior to the disease 
or injury will be the condition at time 
of beginning the physical examination as 
a result of which the disease or injury 
was sustained.

(ii)  As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition, which the specific medical or 
surgical treatment was designed to 
relieve.

(2)  Compensation will not be payable 
under 38 U.S.C.A. 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b) (1999).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

(4)  When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar him (or her) 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c) (1999).

Where disease, injury, death or the aggravation of an 
existing disease or injury occurs as the result of having 
submitted to a VA examination, medical or surgical treatment, 
hospitalization or a course of vocational rehabilitation 
under any law administered by VA and not a result of the 
veteran's own willful misconduct, disability or death 
compensation or dependency and indemnity compensation will be 
awarded for such disease, injury, aggravation or death as if 
such condition were service connected.  38 C.F.R. § 3.800 
(1999).

During the course of the appeal 38 U.S.C.A.§ 1151 was amended 
with regard as to what constitutes a "qualifying additional 
disability."  The revisions became effective October 1,1997.  
The amendment serves to further restrict the application of 
38 U.S.C.A. § 1151 as negligence is now a factor to be 
considered and, thus, would be less favorable to veteran than 
the statute prior to the revisions.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial process has been 
concluded, the version most favorable will be applied, unless 
Congress provided otherwise or permitted the VA Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
more favorable version of 38 U.S.C.A. § 1151, in effect 
before October 1997, will be applied to the veteran's claim.

The evidence of record shows that the veteran was 
hospitalized at a VA facility in January 1996 for coronary 
artery disease.  He underwent a triple coronary artery 
bypass.  In July 1996 he was hospitalized at the Jackson, 
Mississippi VAMC.  The discharge diagnoses were: (1) atrial 
flutter with rapid response; (2) history of coronary artery 
disease, status post coronary artery bypass graft in December 
1995; (3) hypertension; (4) non-insulin dependent diabetes 
mellitus; (5) hidradenitis suppurativa; (6) history of hiatal 
hernia; and (7) history of left parasellar mass consistent 
with a brain cyst, followed by neurosurgery.  Subsequently he 
received treatment at a facility for various problems.  

Additionally, numerous other VA medical records concerning 
the veteran's claim have also been associated with the 
evidence of record.  The outpatient treatment records and 
discharge summary from the September 1996 VAMC 
hospitalization demonstrate that the veteran was seen at the 
Cardiology Clinic on September 16, 1996, and was noted to be 
in atrial flutter.  The veteran was cardioverted at that time 
with success, and was placed on Procainamide.  The veteran 
reported that the next day that he began feeling nauseated 
and vomited.  He was hospitalized the VAMC on September 18, 
1996 for complaints of vomiting, generalized weakness, and 
was diagnosed with Procainamide toxicity.  The treatment 
records reflect that the toxicity was resolved on September 
20, 1996.  On September 22, 1996, the veteran demonstrated 
dysarthria, gaze preference, field deficit, and left 
hemiparesis.  A CT scan demonstrated a right subcortical 
stroke.  The veteran was discharged from the VAMC in November 
1996 and demonstrated an improved effort with 
physical/occupational therapy.  The discharged diagnoses 
included the following: subcortical stroke with left 
hemiparesis; cerebral cyst; cerebral artery occlusion; 
bradycardia; hypertension; history of cardiovascular disease; 
and history of cerebrovascular accident.

A VA examination was conducted in January 1997.  The clinical 
history indicated that the veteran sustained a stroke while 
in the VAMC which was an infarct in the right hemisphere.  
The infarct was noted to be apparently deep, but the problems 
with neurologic deficits that the veteran sustained were 
substantial and had not completely resolved.  At the time of 
the examination, the veteran was able to walk with the aid of 
his wife but not independently.  He was left with mild 
weakness of his left face and a complete left homonomous 
hemianopsias.  The examiner's impression was of severe and 
probably permanent residuals from a cerebral thrombosis.  The 
examiner stated that he did not believe that the Procainamide 
caused this particular problem, but that the final decision 
would rest with the opinion of a cardiologist.  The examiner 
noted that normally Procainamide produced more diffuse 
problems and not focal strokes.

A June 1997 report from a VA Staff Cardiologist has been 
associated with the claims folder.  The report indicates that 
the veteran had a history of hypertension, non-insulin 
dependent diabetes mellitus, left parasellar mass, 
atherosclerosis cardiovascular disease, and status post 
coronary artery bypass.  He was admitted to the general 
medical service at the VAMC on July 15, 1996, with the 
diagnosis of recent onset atrial flutter associated with 
shortness of breath, and PND [paroxysmal nocturnal dyspnea].  
During this admission, first his heart rate was controlled 
with oral digoxin and metoprolol which was followed by oral 
administration of Procainamide - 1 gm four times a day, to 
achieve medical cardioversion to sinus rhythm.  However, this 
was not successful.  Since the veteran did not want to go 
through electric cardioversion, it was decided to discharge 
him home with advice to continue his current medical regimen 
except for an increase in the dose of Procainamide to 1.5 gm 
(gram) four times per day since blood levels were found to be 
sub-therapeutic.  The veteran was given a return appointment 
to cardiology in one month.  He returned to the clinic on 
September 16, 1996, and was noted to be in atrial flutter, as 
before, and was subsequently referred to the Emergency Room 
where he underwent successful electric cardioversion to sinus 
rhythm without any complications.  He was discharged home on 
the same medications: (a) Digoxin; (b) Metoprolol; (c) 
Procainamide, 1,500mg p.o. q.i.d.; (d) Glyburide; and (e) 
aspirin.

The June 1997 report also indicates that on September 19, 
1996, the veteran reported to the Emergency Room with 
symptoms of generalized weakness, nausea/vomiting and burning 
of his lips and throat.  A diagnosis of Procainamide toxicity 
was confirmed.  Cardiology consultation was obtained and as 
recommended, Digoxin, Metoprolol and Procainamide were 
discontinued.  During the next few days the veteran improved 
significantly with return of his normal appetite and 
disappearance of presenting symptoms, and plans were made to 
discharge the veteran home.  On the morning of September 21, 
1996, approximately 70 hours from the time of admission the 
veteran complained of blurred vision for the first time and 
was noted to be disoriented by the staff nurse who also 
observed the veteran having slurred speech in association 
with left side facial weakness and visual field defect.  On 
September 22, 1996, a CT scan of the head was ordered and he 
was evaluated by the neurology service.  A diagnosis of 
subcortical stroke with left hemiparesis was made and the 
veteran was transferred to the CCU.  Throughout this time, 
the veteran's ECG remained stable without any rhythm 
disturbances or signs of Procainamide toxicity.  The veteran 
was not anti-coagulated prior to his stroke.  His subsequent 
course in the hospital was uneventful and he continued to 
make improvement in his neurological functions until the time 
of discharge in November 1996.

The cardiologist indicated that a review of the veteran's 
record clearly documents that he suffered from Procainamide 
toxicity, high blood levels upon his admission with 
improvement in his symptoms as blood levels came down.  The 
physician indicated that it was not certain what effect, if 
any, it had on the causation of the right subcortical stroke 
which the veteran suffered during the period while his was 
recovering from the toxicity.  Since the veteran's rhythm 
stayed sinus throughout his current illness, and there was 
not associated compromise in cardiac function - no 
documentation of any hypotension or change in cardiac output 
by clinical parameters, the examiner stated that these facts 
refute the veteran's claim that a stroke resulted from 
Procainamide toxicity.

The physician further stated that that it was very 
speculative, and no definite answer could be given, as to the 
question of whether the stroke could have been prevented had 
the veteran been anti-coagulated.  The physician stated that 
it should be noted that it is almost a routine practice to 
not anti-coagulate patients with atrial flutter undergoing 
routine cardioversion, only high-risk patients are candidates 
for heparinization prior to electric cardioversion.

In conclusion, the cardiologist stated the he did not find 
any credible scientific evidence to support the veteran's 
claim.  It was added that the temporal association of 
"procainamide toxicity" with right subcortical stroke, in 
this veteran, was not sufficient by itself to establish a 
causal relationship.

The veteran and his spouse provided testimony at a hearing at 
the RO in February 1998.  At that time, he elaborated on his 
contentions that the medication which was prescribed by the 
VAMC, specifically the Procainamide, caused his stroke, and 
therefore that he was entitled to compensation under 
38 U.S.C.A. § 1151.

In response to a request by the Board, an independent medical 
expert submitted an opinion dated in May 2000nter.  The 
opinion reflects that a comprehensive review of the veteran's 
medical history was conducted by the IME.  The IME noted that 
the veteran, with known coronary artery disease, was status 
post coronary artery bypass grafting times three at the 
Houston, Texas VAMC in December 1995.  The use of Digoxin, 
Metoprolol, and Coumadin were noted to have been subsequently 
prescribed, and discontinued 30-days postoperative, when the 
veteran was found to be in normal sinus rhythm.  It was 
further noted that no recurrence in atrial arrhythmias was 
noted until the veteran presented to the VAMC located in 
Jackson, Mississippi in July 1996 with complaints of 
progressive dyspnea on exertion and paroxysmal nocturnal 
dyspnea.  Atrial flutter was documented as having occurred on 
July 15, 1996.  It was noted that at the recommendation of 
the cardiologist, on July 16, 1996, the veteran was placed on 
Procainamide SR. 1000 mg po QID for chemical conversion.  The 
IME noted that in 1996 indications for the use of 
anticoagulation during the treatment of atrial flutter 
remained controversial.  

According to the discharge summary after four days of 
Procainamide therapy the veteran's Procainamide level was at 
the lower level of therapeutic, i.e. 4.8 but his Napa level 
was subtherupeutic at 5.  His Procainamide dose was increased 
to 1,500 mg po QID. The veteran was offered electrical 
cardioversion versus continued medical management and 
selected continued medical management.  The discharge summary 
was also noted to indicate that on discussion with 
cardiology, anticoagulation was felt not to be indicated.  
The veteran's heart rate at that time was documented as being 
well controlled on the medications prescribed, namely, 
aspirin, Digoxin, Procainamide 1,500 mg po QID, and 
Metoprolol.  

On August 16, 1996, the veteran was evaluated for complaints 
of fever and chills.  ECG [electrocardiogram] results 
demonstrated persistent atrial flutter with a controlled 
ventricular response.  Blood work showed therapeutic 
Procainamide and Napa levels.  The Procainamide level was 
5.85 with a normal range of 4-10.  The IME indicated that it 
was presumed that the veteran continued on the dose of 
Procainamide recommended at discharge on July 23, 1996.  

The veteran was seen in the Cardiology Clinic on August 19, 
1996.  He was at that time still experiencing atrial flutter 
and again declined electrical cardioversion.  A Procainamide 
level of 9.9 was listed, noted to be in the therapeutic 
range.  

On September 4, 1996, the veteran was seen in the diabetes 
clinic, where a clinic note showed that he was on a dose of 
1,500 mg of Procainamide po QID at the time of the 
appointment.  A September 16, 1996, he was seen at the 
Cardiology Clinic and remained in atrial flutter.  The 
veteran had been out of Procainamide for approximately one 
month.  Electrocardioversion was again recommended, and this 
procedure was subsequently accomplished at the Jackson, 
Mississippi VAMC.  The veteran was instructed to begin 
Procainamide 1500 mg po Q 6 hours thereafter.  

He was readmitted on September 18, 1996 for complaints of 
generalized weakness, nausea, and vomiting showed.  
Laboratory showed Procainamide toxicity with a level of 15.75 
with a normal level of 4-10 was noted.  By September 20, 
1996, the veteran's Procainamide level was noted to be 
subtherapeutic.  Also on September 20, 1996, the record 
showed that cardiology had recommended that Procainamide not 
be restarted but rather the veteran be placed on Flecanide 
[sic].  No cardiovascular sequela of Procainamide toxicity 
encountered.  

The IME indicated that on September 22, 1996, immediately 
prior to consideration for discharge the veteran experienced 
a right subcortical stroke.  He developed acute left-sided 
weakness, visual deficits, and altered speech.  The IME noted 
that the most likely etiology was presumed to be a 
cardioembolic event following D/C cardioversion.  She added 
that while she was unable to locate the official 
transesophageal echocardiogram (TEE) report, the procedure 
note in the chart indicated that no discreet thrombus was 
identified by TEE testing.  

The IME summarized that the veteran most likely suffered a 
cardioembolic stroke 6 days post-elective D/C cardioversion.  
The IME added that it was now established that patients 
undergoing D/C cardioversion are at risk for stroke for up to 
3 weeks after the procedure.  The IME pointed out that at the 
time of the veteran's stroke it was presumed that atrial 
flutter patients were at less risk for thromboembolic events 
post-cardioversion than those in atrial fibrillation.  
Current recommendations suggested that patients with atrial 
flutter should be anticoagulated in a fashion similar to 
those with atrial fibrillation.  It was stated that in 1996 
current guidelines would not have dictated the use of 
anticoagulation prior to and following elective 
cardioversion.  

The IME rendered an opinion that it was highly unlikely that 
Procainamide toxicity played any role in the veteran's 
"CNS" [central nervous system] event.  The Procainamide 
toxicity was noted to be brief in duration and resolved 
without cardiac sequela.  The veteran had therapeutic levels 
within 24 hours of admission and subtherapeutic levels within 
48 hours of admission.  The stroke was noted to have occurred 
2 days later.  There was minimal or no evidence in the 
records to support the veteran's claim that Procainamide 
toxicity resulted in his right subcortical stroke.

To summarize, the veteran is competent to describe symptoms 
of a disability. However, a layperson is not competent to 
establish a diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation); 
see also Moray v. Brown, 5 Vet.App. 211, 214 (1993).

In this regard January and June 1997 opinions from VA are to 
the effect that there was no causal relationship between the 
medications prescribed by VA and the veteran's right 
subcortical stroke.  Additionally, this opinion was confirmed 
by the May 2000 opinion from the IME. 

However, the IME further indicated that it was now 
established that patients undergoing D/C cardioversion are at 
risk for stroke for up to 3 weeks after the procedure.  This 
is within three weeks following the D/C cardioversion on 
September 16, 1996 at the VAMC.  The IME pointed out that at 
the time of the veteran's stroke it was presumed that atrial 
flutter patients were at less risk for thromboembolic events 
post-cardioversion than those in atrial fibrillation.  

The IME stated that although the current recommendations 
suggest that patients with atrial flutter should be 
anticoagulated in a fashion similar to those with atrial 
fibrillation, the 1996 guidelines would not have dictated the 
use of anticoagulation prior to and following elective 
cardioversion.  However, negligence is not a factor for 
consideration in this case.

Based on the evidence, including the recent IME, the Board 
finds that the treatment rendered at the VAMC in September 
1996, to include the D/C cardioversion conducted on September 
16, 1996, resulted in additional disability, diagnosed as a 
right subcortical stroke.  Additionally the Board finds that 
the additional disability was not coincidental or the 
necessary consequences of the pertinent treatment.  
Therefore, entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of the right subcortical 
stroke is warranted.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of the right subcortical stroke is 
granted



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

